


Exhibit 10.33




CONSULTING AGREEMENT
This AGREEMENT is made effective as of the 1st day of April, 2016 by and between
ALLEGHENY TECHNOLOGIES INCORPORATED ("ATI"), a Delaware corporation, having its
principal offices at 1000 Six PPG Place, Pittsburgh, PA 15222, and HUNTER R.
DALTON ("CONSULTANT"), an individual residing at [address omitted].
WHEREAS, ATI is a manufacturer of specialty metals and materials and has
developed and possesses certain business plans and strategies and certain
information, data, and experience, relating to the manufacture and sale of such
products and which information, data, and experience ("INFORMATION" - as further
defined below) are confidential, proprietary, and a valuable commercial asset to
ATI; and
WHEREAS, CONSULTANT will retire with the consent of ATI from his position as
Executive Vice President, Strategic Growth Initiatives effective March 31, 2016,
and execute and deliver to ATI a separation and release agreement satisfactory
to ATI in form and content; and
WHEREAS, CONSULTANT and ATI are entering into a consulting arrangement whereby
ATI will compensate CONSULTANT and ATI will have the benefit of CONSULTANT'S
SERVICES (as defined below); and
WHEREAS, ATI now desires to obtain such SERVICES and CONSULTANT desires to
undertake the performance of such SERVICES and agrees to certain covenants to
survive termination of the consulting arrangement.
NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
herein and intending to be legally bound, the parties agree as follows:
SECTION 1.    SERVICES


(a)As used herein, CONSULTANT'S SERVICES means consulting services as reasonably
requested by the Chief Executive Officer of ATI or his designee (the "CEO") from
time to time, to be rendered by CONSULTANT to ATI in connection with the
formulation and/or execution of business strategies, and such other matters as
CONSULTANT and the CEO may reasonably agree.


(b)CONSULTANT shall devote the time reasonably necessary to perform SERVICES as
mutually agreed by the CEO and CONSULTANT. Nothing herein shall prohibit
CONSULTANT from taking appropriate time for personal business, holidays,
vacations, and the like.


(c)CONSULTANT shall provide SERVICES to ATI during the term of this Agreement
with the title of "Consultant to the Chairman and CEO". SERVICES are expected to
be performed at such locations as the parties may from time to time reasonably
agree.


(d)CONSULTANT may be requested by ATI to prepare or to participate (as author,
co-author, or editor) in the preparation on written reports, memoranda, or
papers pertinent to the subject matter of the consultation.




1




--------------------------------------------------------------------------------






(e)CONSULTANT agrees, for the period commencing April 1, 2016 and ending
December 31, 2016, not to enter into any agreement or arrangement, consulting or
otherwise, with third parties who are in direct competition with existing ATI
business operations currently known as (and hereinafter referred to as
“Competitive Business”):


1)     ATI Specialty Materials (formerly ATI Allvac) with products defined as
Nickel and Titanium based alloyed wrought long products (billet) and rolled bar;


2)     ATI Powder (formerly known as Crucible Powders - Oakdale Operations) with
products defined as nickel super alloy powder; and


3)     ATI Specialty Materials, LTD ( formerly known as ATI Allvac LTD -
Sheffield Operations) with products defined as Nickel and Steel based alloyed
wrought long products and machined products defined as rough machined drill
collars and rotating aero-engine shafts.
SECTION 2. COMPENSATION


(a)ATI shall pay CONSULTANT a fixed fee for SERVICES rendered to ATI in the
amount of FIFTY-FOUR THOUSAND FOUR HUNDRED FIFTY Dollars ($54,450.00) per
calendar month for the period commencing April 1, 2016 and ending December 31,
2016.


(b)ATI will reimburse CONSULTANT for all reasonable, authorized out-of-pocket
travel and living expenses (including lodging, food, transportation, parking,
mobile phone service and telephone tolls) incurred by CONSULTANT in connection
with performance of SERVICES. Reimbursement for expenses will be made only upon
presentation of reasonable evidence showing the date, nature and amount of the
expense incurred and submitted in such a manner as ATI may require.


(c)CONSULTANT will submit an invoice or bill to ATI for SERVICES rendered during
each month while this Agreement is in effect.
SECTION 3.    TERM


(a)This Agreement shall become effective as of April 1, 2016 and, unless earlier
terminated as set forth in Section 3(b) below, shall continue until December 31,
2016.


(b)Either party may terminate this Agreement at any time and at its or his
option by giving written notice to the other party, and, upon termination,
CONSULTANT shall immediately discontinue work under this Agreement. In the event
of termination by (i) CONSULTANT, then ATI shall reimburse CONSULTANT for any
expenses incurred by CONSULTANT before the date of termination and CONSULTANT
shall not be entitled to any reimbursement for expenses incurred by CONSULTANT
after the date of termination and CONSULTANT shall receive the pro-rated portion
of his monthly fee for SERVICES through the date of termination or (ii) by ATI,
then ATI shall reimburse CONSULTANT for any expenses incurred by CONSULTANT
before the date of termination, and CONSULTANT shall receive the unpaid balance
of the monthly fees ($490,050.00) in one lump sum payment within 30 days of
termination notification by ATI pursuant to Section 2(a).


(c)The parties specifically agree that, notwithstanding an early termination of
this Agreement, the obligations under Sections 7 through 11 will remain in full
force and effect.
2




--------------------------------------------------------------------------------




SECTION 4. ABSENCE OF THIRD-PARTY RESTRICTIONS
CONSULTANT represents that he has the right to enter into this Agreement and to
perform SERVICES for ATI, and that there are no restrictions whatsoever imposed
on CONSULTANT by virtue of services to others, nor under any third-party
agreement or otherwise which would prevent him from performing SERVICES for ATI
or observing or complying with all the provisions of this Agreement.
SECTION 5. INDEPENDENT CONTRACTOR STATUS


(a)CONSULTANT is an independent contractor and not an employee or agent of ATI.
Amounts paid to CONSULTANT hereunder shall be reported on Form 1099 and
CONSULTANT shall be responsible for any self-employment taxes with respect to
such amounts. ATI disclaims the right to control the manner of performance by
CONSULTANT. CONSULTANT shall not be considered, under this Agreement or
otherwise, to be entitled to participation in ATI benefits or coverage under
employee plans.


(b)Any taxes, license, permits, filing of required forms, or other conditions
imposed upon or required to render SERVICES shall be satisfied by CONSULTANT.
SECTION 6. NO RIGHT TO SUBCONTRACT


(a)The provision of SERVICES under this Agreement is personal to CONSULTANT.
CONSULTANT may not subcontract any portion of his SERVICES hereunder to others
without the prior written consent of ATI and ATI's written approval of the terms
and conditions of each such subcontract. Subcontracting any part of the SERVICES
under this Agreement, if approved by ATI, shall not relieve CONSULTANT of any of
his obligations with respect thereto.


(b)Upon total disability or death of CONSULTANT, this Agreement shall terminate
immediately and, except as provided in Section 3(b)(ii), no further payments
shall become due from ATI It being expressly agreed and understood that any
payment due pursuant to Section 3(b)(ii) shall be paid to Consultant or his
heirs and assigns despite total disability or death of CONSULTANT.


SECTION 7. PATENT RIGHTS AND COPYRIGHTS
(a)CONSULTANT shall promptly disclose to ATI all discoveries, inventions, and
improvements, patentable or unpatentable, conceived, made or developed by
CONSULTANT after the date of this Agreement arising out of the performance of
SERVICES under this Agreement. All such discoveries, inventions, and
improvements shall be the sole and exclusive property of ATI in respect to any
and all countries, their territories and possessions. CONSULTANT shall perform
at the request of ATI all lawful acts and execute, acknowledge, and deliver all
such instruments deemed necessary by ATI to vest in ATI the entire right, title
and interest in and to such discoveries, inventions, and improvements, and to
enable ATI properly to prepare, file, and prosecute applications for and obtain
patents (including all kinds of intellectual property) thereon in any and all
countries selected by ATI as well as reissues, renewals, and extensions thereof,
and to obtain and record title to such applications and patents so that ATI
shall be the sole and absolute owner thereto in any and all countries in which
it may desire patent or like protection. The obligations of CONSULTANT under
this Section 7 shall survive termination of this Agreement; provided, however,
that if CONSULTANT performs services at the request of ATI after the termination
of this Agreement, CONSULTANT will be paid a professional services fee of THREE
THOUSAND Dollars ($3,000.00) per day.


(b)The parties intend that any and all works by CONSULTANT are a work for hire
under the copyright laws such that ATI is the copyright owner of any and all
works made by CONSULTANT in
3




--------------------------------------------------------------------------------




performance of SERVICES. In the event the works are not works for hire by
operation of law, CONSULTANT hereby transfers ownership to ATI of all such
copyrights and assigns to ATI all exclusive rights, and specifically waives all
CONSULTANT'S special rights in such copyrights.
SECTION 8. NON-COMPETE


(a)For good consideration and as an inducement for ATI to enter into this
Agreement, CONSULTANT agrees not to directly or indirectly engage in any
Competitive Business at any time during the period from the date of this
Agreement through December 31, 2016.


(b)The term "compete" as used herein shall mean that the CONSULTANT'S owning,
managing, operating, consulting with or being employed in a business (whether or
not incorporated) competitive with any Competitive Business.


(c)The obligation of CONSULTANT under this Section 8 shall extend to any market
and each geographical area in which ATI conducts any Competitive Business and/or
in which ATI’s Competitive Business products are sold.


SECTION 9. NON-SOLICITATION AND NON-DISPARAGEMENT
During the period from the date of this Agreement through December 31, 2016 and
for two (2) years thereafter, CONSULTANT agrees that CONSULTANT shall not
directly or indirectly:


(a)Initiate contact to solicit, hire, or employ or engage any person who is an
employee, consultant, sales representative or sales agent of ATI during the term
of this Agreement;


(b)Induce or attempt to induce any person who is an employee, sales
representative or independent sales agent of ATI to terminate or materially
reduce his or her employment or other relationship with ATI; or


(c)Induce or attempt to induce any person who is a customer (direct or indirect)
of ATI to terminate or fail to renew or not extend or to change the terms of any
written or oral agreement or understanding, course of dealing or other
relationship with ATI or to reduce the amount of business it conducts with ATI
or any subsidiary of ATI.
ATI and CONSULTANT agree that they will not, in any way, disparage one another
to any person(s) or organization(s), including, without limitation, any customer
or employee of ATI; provided that, for purposes of this provision, ATI's
commitment pertains to ATI's Executive Officers and their direct reports.
SECTION 10. CONFIDENTIALITY


(a)The term "INFORMATION" means all technical data and other information, not in
the public domain, of every kind, written and unwritten, including information
of a technical, engineering, operational, commercial or economic nature,
discovered or learned by CONSULTANT during his employment with Allegheny
Technologies Incorporated, its subsidiaries and their predecessors and/or
thereafter becoming known to CONSULTANT during the course of performing SERVICES
for ATI under this Agreement.


(b)Without the express written consent of ATI to the contrary, all INFORMATION
shall be:


(i)received and maintained in confidence by CONSULTANT and shall not be
disclosed, directly or indirectly, by CONSULTANT to any related or unrelated
party
4




--------------------------------------------------------------------------------




whatsoever; and


(ii)used by CONSULTANT only for the performance of SERVICES for ATI.


(c)    The foregoing obligations of confidentiality, use and nondisclosure shall
not apply to any INFORMATION which:


(i)was known to CONSULTANT prior to CONSULTANT'S employment with Allegheny
Technologies Incorporated, its subsidiaries and their predecessors as can be
shown by documentary evidence; or


(ii)is or becomes available in issued patents, published patent applications, or
printed publications of general public circulation other than by acts or
omissions of CONSULTANT; or


(iii)is rightfully obtained by CONSULTANT without restriction from sources other
than ATI who are rightfully in possession of such INFORMATION and who are not
under any obligation of confidentiality to ATI: or


(iv)is required by law to be disclosed by CONSULTANT
(d)    CONSULTANT shall not publish findings obtained in the course of SERVICES
without the prior written approval of ATI.
(e)    CONSULTANT agrees that all tangible embodiments of INFORMATION, including
reports, memoranda, computer software, drawings, designs, and worksheets, made
or obtained by CONSULTANT in performance hereof, shall be and remain the
property of ATI, may not be reproduced by CONSULTANT without written consent of
ATI, and shall be returned to ATI promptly upon written request made by ATI or
upon termination of this Agreement.
(f)    The obligation of CONSULTANT under this Section 10(a) through (e) shall
continue in effect for a period of three (3) years from the date on which the
last SERVICES are performed by CONSULTANT for ATI and shall survive such
termination of this Agreement. The Parties to this Agreement  agree and
understand that nothing contained in Section 10 shall prevent or prohibit in any
way the CONSULTANT from competing after the expiration of the Non-Compete
provision set forth in Section 8 (i.e. December 31, 2016); provided, however,
the CONSULTANT shall not utilize the INFORMATION in violation of this Section
10.
SECTION 11. EQUITABLE REMEDIES


The parties agree that irreparable harm would occur in the event that any of the
agreements, covenants and provisions of this Agreement were not performed fully
by the parties in accordance with their specific terms and that money damages
would not be an adequate remedy because of, among other reasons, the difficulty
of ascertaining and quantifying the amount of damages that will be suffered by a
party in the event of nonperformance and the additional damages inflicted by
allowing the behavior of the breaching party to continue. It is hereby agreed
that a party hereto shall be entitled to an injunction or injunctions or other
equitable relief to restrain, enjoin and prevent breaches of this Agreement,
particularly breaches of the covenants set forth in Sections 7 through 10 above,
in addition to an not in lieu of any damages that may be or become payable at
law. Each party hereto consents to the jurisdiction of the courts of
Pennsylvania and to the exercise by those courts of equity principles as if
sitting in equity at common law.




5




--------------------------------------------------------------------------------




SECTION 12. ASSIGNMENT OF RIGHTS
This Agreement shall inure to the benefit of and be binding upon ATI, its
successors and assigns. This Agreement shall not be assigned by CONSULTANT
without the prior written consent of ATI. Nothing in this Agreement, express or
implied, is intended or shall be construed to confer upon any person other than
the parties hereto, any right, remedy or claim, under or by reason of this
Agreement.
SECTION 13. WAIVER OF RIGHTS
Neither party shall be deemed to have waived any right, power or privilege under
this Agreement or any provision hereof unless such waiver shall have been duly
executed in writing and acknowledged by the party to be charged with such
waiver. The failure of any party to enforce at any time any of the provisions of
this Agreement shall in no way be construed to be a waiver of this Agreement or
any parts thereof or the right of any party to thereafter enforce each and every
such provision. No waiver of any breach of this Agreement shall be held to be a
waiver of any other or subsequent breach. All remedies permitted under this
Agreement shall be taken and construed as cumulative.
SECTION 14. CORRESPONDENCE
All notices, approvals, consents, requests, or demands required or permitted to
be given under this Agreement shall be in writing and shall be deemed
sufficiently given when deposited in the mail, registered or certified, postage
prepaid, and addressed to the party entitled to receive such notice at the
address shown below:
If to ATI:
Address: Allegheny Technologies Incorporated
1000 Six PPG Place
Pittsburgh, PA 15222
                   Attention: General Counsel and Corporate
Secretary
 
 
If to CONSULTANT:
                   Hunter R. Dalton
                   [address omitted]



Any party may subsequently designate another address by notice given in
accordance with this Section 14. If notice is given by any other method than
that stated herein, it shall be deemed effective only when the written notice is
actually received.
SECTION 15. MISCELLANEOUS


(a)    This Agreement and the separation and release agreement executed in
connection with CONSULTANT'S retirement set forth the entire agreement and
understanding between the parties as to the subject matter of this Agreement,
and all other agreements, commitments, representations, writings, and
discussions between them, whether written or oral. It is expressly understood
that no representations, promises, warranties, or agreements have been made by
either party except as the same are set forth herein. Except as otherwise
expressly provided in this Agreement, this Agreement may not be amended or
terminated except in writing and signed by the proper and duly authorized
representative of the party to be bound thereby.




6




--------------------------------------------------------------------------------








(b)     No other rights or obligations other than those expressly recited herein
are to be implied by this Agreement with respect to patents, inventions, and
INFORMATION. Specifically, nothing contained in this Agreement shall be
construed to grant CONSULTANT, directly or indirectly, any license or other
right under any patent or patent application or other Intellectual property
owned or controlled by ATI.


(c)     If any provisions of this Agreement or its application to any person or
circumstance Is invalid or unenforceable, then the remainder of this Agreement
or the application of such provision to other persons or circumstances shall not
be affected thereby; provided, however, that if any provision or application
thereof is invalid or unenforceable, then a suitable and equitable provision
shall be substituted therefor In order to carry out, so far as may be valid and
enforceable, the intent and purpose of the invalid or unenforceable provision.


(d)    The captions of the sections of this Agreement are for convenience only
and shall not control or affect the meaning or construction of any provisions of
this Agreement.


(e)    This Agreement shall be governed by and interpreted in accordance with
the laws of the Commonwealth of Pennsylvania, excluding its conflict of law
provisions.


IN WITNESS WHEREOF, the parties have duly executed this Agreement In duplicate
on the dates hereinafter shown.
ALLEGHENY TECHNOLOGIES
 
CONSULTANT
INCORPORATED
 
 
 
 
 
By:  /s/ Elliot S. Davis            
 
By: /s/ Hunter R. Dalton    
Elliot S. Davis
 
Hunter R. Dalton
Senior Vice President
 
 
 
 
 
Date:    2/24/2016             
 
Date:    2/24/2016             





































7


